                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LENADO S. SUMMAGE,

                    Petitioner,                               8:21CV66

       vs.
                                                              ORDER
STATE OF NEBRASKA, and SCOTT R.
FRAKES, Director of the Nebraska
Department of Correctional Services;

                    Respondents.


       IT IS ORDERED that Petitioner’s Unopposed Motion to Continue Deadline
to File Responsive Brief (Filing 14) is granted. Petitioner’s responsive brief shall be
filed on or before September 20, 2021.

      Dated this 21st day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
